United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1789
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Larry Lee Henderson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 13, 2020
                               Filed: April 29, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Larry Lee Henderson pleaded guilty in 2014 to one count of wire fraud and
began his first term of supervised release on March 3, 2017. In the current appeal,
he challenges the terms and conditions of his supervised release, imposed following
the revocation of his second term of supervised release.      For the reasons stated
herein, we affirm the district court.1

       In 2014 Henderson pleaded guilty to one count of wire fraud in a two-count
indictment resulting from his use of fraudulent documents to obtain money and
property. As part of the scheme, as described in the plea agreement and as relevant
here, Henderson fraudulently purchased a vehicle, used a fraudulent notice of lien
release, obtained a loan based on the use of fraudulent documents and information,
and wrote counterfeit checks, among other acts, in part using his affiliation with the
Holy Temple National Assembly Church (Holy Temple) to do so. Henderson is an
ordained minister of Holy Temple located in St. Louis, Missouri. He states that he
is a bishop and board member of that church as well and presently maintains both
positions while incarcerated.

        The district court has imposed terms of supervised release for Henderson three
times–at his initial sentencing and at each of his two revocation hearings–and each
time has included the particular terms now challenged by Henderson. During his
initial sentencing, there was discussion with the district court about concerns that
Henderson held himself out to the public as the bishop of Holy Temple with the
intention to cloak himself in the mantle of the church so that he could defraud the
public for his own gain. The terms and conditions at issue stemmed from these initial
discussions with the court. Particularly one condition states that Henderson may:

      not be employed as a board member or a consultant or a volunteer or aid
      or assistant or in any other capacity associated with the church that has
      been the subject of discussion here that would allow him in any way,
      shape, manner, or form access to or involvement in any type of financial
      activity.


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                         -2-
Additionally, Henderson may “not create, operate, manage or participate in the
creation, operation or management of any business entity, including a family business
without the written permission of the probation office.”

       In 2017, Henderson appealed following his first revocation, challenging the
occupational restrictions at issue today. Under plain error review, this court held that
because Henderson “intertwined his church activities with his fraudulent dealings,”
barring him from participating in any organizational financial activities during his
supervised release was reasonably related to the 18 U.S.C. § 3583(d) sentencing
factors. United States v. Henderson, 902 F.3d 822, 830 (8th Cir. 2018). Henderson
again maintains in the instant appeal that these terms of release are not reasonably
related to the relevant sentencing factors and involve a greater deprivation of liberty
than necessary.

       District courts enjoy broad discretion to impose conditions of supervised
release. United States v. Moore, 860 F.3d 1076, 1078 (8th Cir. 2017). This court
reviews the imposition of special terms and conditions of supervised release for an
abuse of discretion. United States v. Hobbs, 845 F.3d 365, 367 (8th Cir. 2016).
Pursuant to 18 U.S.C. § 3583(d), conditions of supervised release must (1) be
reasonably related to certain sentencing factors set forth in 18 U.S.C. § 3553(a); (2)
must involve no greater deprivation of liberty than is reasonably necessary to deter
criminal conduct, to protect the public from further crimes of the defendant, and to
provide for the defendant’s educational, vocational, medical, and other correctional
needs; and (3) the condition must be consistent with any pertinent policy statements
issued by the Sentencing Commission.

       Henderson does not claim there is no reasonably direct relationship between
his occupation and the offense of conviction, nor does he claim the imposition of the
restrictions is not reasonably necessary to protect the public. Rather, Henderson
argues that these occupational restrictions “act as a complete and total ban on his

                                          -3-
occupation as a bishop and board member of his church”–that they have not been
imposed to the minimum extent necessary. We disagree. The conditions at issue are
not the sort of broad sweeping, or absolute, restrictions this court has found
overbroad. See United States v. West, 829 F.3d 1013, 1021 (8th Cir. 2016) (finding
that special conditions restricting defendant from establishing any websites or using
or possessing any computers amounted to sweeping restrictions and absolute bans).
Importantly, Henderson is not outright restricted from any employment, he is only
restricted from employment or activities that deal with the financial aspects of his
church. He may also pursue business or employment opportunities with the written
permission of his probation officer, a reasonable condition given the nature of the
offense conviction and Henderson’s repeated violations while on supervised release.

       Henderson and the district court discussed this at length during the instant
revocation hearing where the district court painstakingly made clear that the condition
limiting Henderson’s financial involvement in the church in no way inhibits
Henderson’s right to practice his religion, but rather restricts Henderson from being
involved with money. The district court stated with clarity, “You can minister to the
congregation by preaching to them and talking to them,” but “if [anything] involves
money, you can’t do it.” As to the creation, operation, management of any business
entity, or other restrictions on Henderson’s employment, the only restriction is that
Henderson may not pursue such endeavors “without the written permission of the
probation office.” Accordingly, there is no “total ban” and the district court did not
abuse its discretion in imposing these conditions of supervised release. We affirm.
                         ______________________________




                                         -4-